DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


METHOD, MEDIUM, AND SYSTEM FOR SOCIAL MEDIA-BASED RECOMMENDATIONS

The claims have been amended in accordance with an interview with the attorney of record as follows:


1.	(Currently Amended) A method, performed by an application server comprising a communication module, a recognition module, and a generation module, the method comprising:	receiving, at the communication module via a user interface element displayed on a device of a user, by one or more processors, a user request from other users for a recommendation of an item;
, wherein the generating is based on determining that a size of the set of comments exceeds a threshold and also on a momentum of a thread of the set of comments, whereby at least one or more processor cycles are reduced. 



3.	(Previously Presented) The method of claim 1, wherein the information about the recommended item is presented alongside the comments provided by the one or more other users.

4.	(Previously Presented) The method of claim 1, wherein the information about the recommended item is presented inline with the comments provided by the one or more other users.

5.	(Previously Presented) The method of claim 1, wherein the method further comprises identifying a location of the user and the selecting of the recommended item is further based on the location of the user.

6.	(Original)  The method of claim 1, wherein the information about the item is one or more of a banner advertisement, a text advertisement, a message, and a pop-up window.

7.	(Previously Presented) The method of claim 1, wherein the accessing the set of comments provided by the one or more other users responding to the request includes:	accessing a set of comments by the one or more other users; and

8.	(Canceled) 

9.	(Canceled)

10.	(Canceled)

11.	(Previously Presented) The method of claim 1, wherein:	the method further comprises, for each previously-provided comment that was followed, determining whether the following of the comment resulted in a purchase; and	the number for the user that provided the comment that resulted in a purchase is adjusted based on the determination.

12.	(Previously Presented) The method of claim 1, wherein:	accessing the set of comments includes detecting, for each comment in the set of comments, a degree to which the comment was agreed with by users; and	generating the recommended item from the set of items is based on the degree to which one or more comments corresponding to the recommended item were agreed with.



14.	(Previously Presented) The method of claim 13, further comprising:	detecting a beginning of a second batch of comments, the detection based on a first comment after the transmitting of the information about the recommended item;	detecting an end of the second batch of comments, the detection based on an elapsed time after a second comment exceeding a threshold without an additional comment;	based on the second batch of comments, selecting a second recommended item; and	generating and transmitting, to the device of the user, a second user interface that presents information about the second recommended item to the user.

15.	(Previously Presented) The method of claim 1, wherein:	the method further comprises identifying a category of the item based on the request of the user; and

16.	(Canceled)

17.	(Currently Amended) An application server comprising:	a communication module configured to:
receive, via a user interface element displayed on a device of a user, a user request from other users for a recommendation of an item; and
receive location information corresponding to a global positioning system (GPS) location of the user device retrieved from a GPS sensor associated with the user device;
access, from a storage module, a set of comments provided by one or more other users responding to the request, the set of comments including one or more of opinions, commentary, or postings related to the item;	identify a user corresponding to each comment, from the one or more other users;	for each identified user, determine a number of previously-provided comments that were followed;	a recognition module configured to parse the set of comments to identify a set of items in a coupled database; and	a generation module configured to generate a recommended item from the set of items identified from the coupled database, the recommended item , the generation module being further configured to generate the recommended item based on determining that a size of the set of comments exceeds a threshold and also on a momentum of a thread of the set of comments, whereby at least one or more processor cycles are reduced.

18.	(Canceled)

19.	(Previously Presented) The application server of claim 17, wherein the generation module generates the recommended item based on an attribute of the user that requested the recommendation.

20.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of an application server comprising a communication module, a recognition module, and a generation module, cause the application server to perform operations comprising:	receiving, at the communication module via a user interface element displayed on a device of a user, a user request from other users for a recommendation of an item;

	accessing, by the communication module from a data storage, a set of comments provided by one or more other users responding to the request, the set of comments including one or more of opinions, commentary, or postings related to the item;	identifying a user corresponding to each comment, from the one or more other users;	for each identified user, determining a number of previously-provided comments that were followed;	parsing, by the recognition module, the set of comments to identify a set of items in a coupled database; and	generating, by the generation module, a recommended item from the set of items identified from the coupled database, the recommended item being selected based on a weight associated with each comment provided by the one or more other users and being based on the number of previously followed comments for the user providing the comment and the GPS location of the user device, the communication module being configured to generate and transmit, to the device of the user, a user interface that presents information about the recommended item to the user , wherein the generating is based on determining that a size of the set of comments exceeds a threshold and also on a momentum of a thread of the set of comments, whereby at least one or more processor cycles are reduced.



References Cited
In the present application, claims 1-7, 11-15, 17, 19-20 are allowed.  The most related prior art patent of record is Berman (US 8095432) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684